Order amending a final decree in condemnation proceedings nunc pro tunc as of the original date, so as to make the award for one of the parcels of land therein described payable to the claimant as owner, instead of to an unknown owner, with the same effect as though the claimant had been designated therein as the owner of that parcel on the making of the decree, reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Appeal from order denying the motion of appellant to vacate and set aside the order so amending the final decree dismissed. We are of opinion that the Special Term was without power, on the showing made herein, to amend the final decree, there being no showing sufficient to sustain a holding that there had been any irregularity or mistake justifying the amendment. (Matter of City of New York [Dickens Avenue], 238 App. Div. 850; affd., 262 N. Y. 699.) The decree was final and conclusive as to the owners of the real property therein mentioned as well as to the city of New York (Greater New York Charter, § 1003) and its finality was recognized subsequently by all such parties. Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.